   Case 3:18-cv-14508-PGS Document 16 Filed 11/04/20 Page 1 of 21 PageID: 712



                               UNITED STATES DISTRICT COURT
                                  DISTRICT OF NEW JERSEY

TALBERT HINTON

                 Petitioner,                    :       Civ. No. 18-14508 (PGS)

          V.


ATTORNEY GENERAL OF THE STATE :                         OPINION
OF NEW JERSEY,

                 Respondent.


PETER G. SHERIDAN, U.S.D.J.

    I.         INTRODUCTION

          Petitioner, Talbert Hinton (“Petitioner” or “Hinton”), is a state prisoner proceeding pro ce

with a petition for writ of habeas corpus pursuant to 28 U.S.C.    §   2254. For the following reasons,

the habeas petition is denied and a certificate of appealability shall not issue.

    II.        FACTUAL AND PROCEDURAL BACKGROUND

          The factual background giving rise to Petitioner’s judgment of conviction was stated by

the New Jersey Superior Court, Appellate Division during Petitioner’s direct appeal as follows:

                 In December 2012, then five-year old Lisa [FN 1] went to
                 McDonald’s with defendant, her mother’s friend. Lisa testified after
                 she finished her meal, defendant drove her to his grandmother’s
                 home. While she sat on a bed and listened to music, defendant took
                 off his pants but not his underwear. He then took her leggings
                 down to her knees, but left her underwear intact.

                 [FN1] The child’s name is a pseudonym to iroiect her privacy.

                 Lisa stated defendant then got on top of her, as she lay face down.
                 She felt his chest touch her back and his stomach touch her
                 buttocks. She began to cry, because she believed she would get in
                 trouble with her mother for not returning home as soon as she
                 finished eating at McDonald’s. Defendant then got off of her and,
                 after she pulled her leggings up, took her home. Lisa testified the
Case 3:18-cv-14508-PGS Document 16 Filed 11/04/20 Page 2 of 21 PageID: 713




         first person she told about the incident was her teacher, because the
         child found the teacher trustworthy and had a good relationship
         with her.

         During a videotaped interview conducted by a detective of the
         Monmouth County Prosecutor’s Office, which was viewed by the
         jury, Lisa stated while at his grandmother’s home, defendant pulled
         her pants and underwear down to her knees. As a result, she started
         to cry and told him to stop. However, he then touched her buttocks
         with his penis and was moving it “back and up.” She described his
         penis as hard and, at one point, inserted it “inside [my] butt,”
         which hurt “a little bit.” He then stopped and, after getting her a
         “rag” to dry her face, drove her home.

         Lisa’s teacher testified that, in June 2013, she sat next to Lisa on a
         bus, which was taking Lisa’s entire Kindergarten class on a field
         trip to a park. Lisa spontaneously said she had gone to a
         McDonald’s with a “mean and nasty” man, who later took her to
         his grandmother’s home, where he pulled down her underwear. The
         child further stated she started to cry and told him to stop, so he
         took her home.

         After arriving at the park, the teacher approached the teacher
         assistant for the Kindergarten class and told her to talk to Lisa; the
         teacher could not recall if she informed the assistant what Lisa had
         related to her. Finally, the teacher testified that, after the Christmas
         vacation in 2012, the child was “a little withdrawn” and “not as
         eager to participate.”

         The teacher assistant testified she asked Lisa what she had talked
         about with the teacher. Lisa reported her mother’s friend took her
         to McDonald’s and then to his home. While there, he took off his
         and her clothes, and rubbed his body against hers. The assistant
         also testified that after the Christmas vacation in 2012, the child
         had an “attitude” and would get “upset about anything.” The
         teacher and the assistant reported the child’s comments to the
         school principal, who contacted the police.

         Lisa was treated by a pediatrician who focuses her practice on
         children who allegedly have been abused. The pediatrician testified
         the child told her an adult named “Tal” took her to his
         grandmother’s home and asked her to lie down on her stomach. He
         then put his penis on top of her buttocks, which “hurt a little.”
         Lisa also told the pediatrician she was concerned about physical
         abuse between. her mother and stepfather, and further mentioned
         her mother had hit her with a belt, but stated the belt did not cause


                                            2
Case 3:18-cv-14508-PGS Document 16 Filed 11/04/20 Page 3 of 21 PageID: 714




         any injuries or marks. In fact, Lisa stated she had never been
         physically abused by an adult in her home. The pediatrician
         testified she did not have any concern the child was being abused
         in her home.

         The pediatrician further testified that Lisa’s mother informed her
         the child’s behavior changed after the time ofhe subject incident.
         Lisa’s mother related to the pediatrician that Lisa became defiant,
         continued to do well academically. The doctor commented
         exposure to domestic violence can cause behavioral changes,
         including becoming more defiant.

         Lisa’s mother also testified. She stated around Christmas 2012, she
         consented to defendant taking Lisa to McDonald’s for lunch. The
         mother recalled they had been gone for a long period of time and
         she became worried, but Lisa did come home that afternoon and
         reported she had had fun while she was out.

         Months later, the mother received a call from the teacher assistant;
         following that call, the mother asked Lisa what she had reported to
         the teacher and the teacher assistant. The child said defendant took
         her to his mother’s house, pulled her pants and underwear down,
         made her lie on the bed, laid on top of her, and rubbed his penis on
         her buttocks.

         During cross-examination, defense counsel broached the subject of
         domestic violence between the mother and Lisa’s stepfather. The
         State objected, and during a sidebar conference defense counsel
         explained she wanted to “infer possible third-party guilt” by
         suggesting another in Lisa’s home had abused the child. The court
         sustained the objection, noting there was no evidence the step
         father or any third party committed the acts about which Lisa
         complained.

         The defense attorney then advised the court he wished to question
         the mother about hitting the child with a belt, to suggest the change
         in the child’s demeanor around the time of the subject incident was
         th result of her mother’s abuse. The court sustained the State’s
         objection, noting there was no evidence the mother caused the
         child to sustain any injury when she hit Lisa with a belt, not to
         mention there was no evidence a female committed the alleged acts
         of sexual abuse. The court also expressed concern defense
         counsel’s questions would necessitate the mother asserting her
         Fifth Amendment [FN 2] rights in the presence of the jury.
         During her summation, defense counsel argued there was
         insufficient proof defendant committed the alleged offense, and


                                           3
   Case 3:18-cv-14508-PGS Document 16 Filed 11/04/20 Page 4 of 21 PageID: 715




               emphasized the inconsistencies among the child’s reports of the
               incident rendered her claim of sexual assault untrustworthy.

               [FN 2] US. Const. amend. V.

State v. Hinton, No. A-5529-14T4, 2017 WL 3974410, at *1_2 (N.J. Super. Ct. App. Div. Sept.

11, 2017).

               [A] jury acquitted defendant Talbert D. Hinton of first-degree
               aggravated sexual assault, 1’LIS.A. 2C:14—2(a)(1), but convicted
               him of second-degree sexual assault, NJS.A. 2C:14—2(b), and
               endangering the welfare of a child, NJS.A. 2C:24—4(a). In the
               aggregate, he was sentenced to an eighteen-year extended term of
               imprisonment, subject to an eighty-five percent period of parole
               ineligibility.

Hinton, 2017 WL 3974410, at *1. Petitioner filed a direct appeal to the Appellate Division

raising the following claims:

               PONT I—THE TRIAL JUDGE IMPROPERLY PERMITTED
               THE FRESH-COMPLAINT WITNESS TO TESTIFY AS TO
               THE DETAILS OF THE ALLEGED ASSAULT, PROVIDED
               THE JURY WITH AN UISJNECESSARY AND MISLEADING
               INSTRUCTION ON THE TENDER-YEA.RS HEARSAY
               EXCEPTION, AND PERMITTED THE STATE TO
               IMPROPERLY BOLSTER [THE CHILD’S] CREDIBILITY BY
               ALLOWING IT TO PRESENT NEEDLESSLY CUMULATIVE
               EVIDENCE OF [THE CHILD’S] ALLEGATIONS AGAINST
               DEFENDANT. THE COMBINATION OF THESE ERRORS
               DEPRIVED DEFENDANT OF A FAIR TRIAL.
                     A. The Judge Failed To Limit [The Teacher
                     Assistant] Fresh—Complaint Testimony To General
                     Information About [the Child’s] Complaint To Her.
                     B. The Judge Improperly Issued A Jury Instruction
                     On Tender—Years Testimony That Was Likely To
                     Have Misled And Confused The Jury.
                     C. In Addition To The Victim’s Testimony, The
                     Judge Permitted Three Hearsay Statements Under
                     The Tender—Years Hearsay Exception, One Hearsay
                     Statement Under The Fresh—Complaint Doctrine,
                     And Testimony About The Reported Incident From
                     The Treating Doctor, Resulting In Cumulative
                     Evidence That Improperly Bolstered The Victim’s
                     Testimony and Prejudiced Defendant.


                                                4
   Case 3:18-cv-14508-PGS Document 16 Filed 11/04/20 Page 5 of 21 PageID: 716




               POINT IT--THE TRIAL COURT VIOLATED DEFENDANT’S
               CONSTITUTIONAL RIGHT TO PRESENT A COMPLETE
               DEFENSE BY PROHIBITING COUNSEL FROM ASKING THE
               VICTIM’S MOTHER ABOUT VIOLENCE IN THE HOME,
               WHICH SERVED AS AN ALTERNATIVE EXPLANATION
               FOR THE VICTIM’S PURPORTED BEHAVIORAL CHANGES
               AFTER THE INCIDENT.

               POINT Ill—THIS CASE SHOULD BE REMANDED FOR
               RESENTENCING BECAUSE THE SENTENCING COURT
               IMPROPERLY WEIGHED THE AGGRAVATING AND
               MITIGATING FACTORS, RESULTING IN AN EXCESSIVE
               SENTENCE.

Hinton, 2017 WL 3974410, at *2_3. The Appellate Division affirmed the judgment of conviction

on direct appeal. See Id. at *6. The New Jersey Supreme Court denied certification on

Petitioner’s direct appeal. See State v. Hinton, 180 A.3d 700 (N.J. 2018). The United States

Supreme Court denied Petitioner’s request for a writ of certiorari. See Hinton v. New Jersey, 139

S. Ct. 1348 (2019).

       In October, 2018, Petitioner filed this federal habeas petition. (See ECF 1). Petitioner

raises the following claims in his habeas petition:

    1. The trial court violated Petitioner’s constitutional rights by preventing counsel from

       cross-examining the victim’s mother about violence in the home which would have

        served as an alternative explanation for the victim’s change in behavior (“Claim I”).

    2. The trial court improperly: (1) allowed a fresh-complaint witness to testify on the details

        of the assault; (2) provided the jury with an unnecessary and misleading tender years

        instruction; and (3) permitted unnecessary cumulative evidence (“Claim II”).

    3. The sentencing court improperly weighed the aggravating and mitigating factors which

        led to an excessive sentence (“Claim III”).




                                                  5
   Case 3:18-cv-14508-PGS Document 16 Filed 11/04/20 Page 6 of 21 PageID: 717




Respondent ified a response in opposition to the habeas petition. (See ECF 6 & 7). The matter is

now ready for adjudication.

    III.       LEGAL STANDARD

           A writ of habeas corpus for a person in custody under judgment of a state court can be

granted only for violations of the Constitution, laws or treaties of the United States. See Engle v.

Isaac, 456 U.S. 107, 119 (1982); see also Mason v. Myers, 2&8 F.3d 414, 415 n.1 (3d Cir. 2000)

(citing 28 U.S.C.    § 2254). Because Petitioner filed his petition for writ of habeas corpus after
April 24, 1996, the Antiterrorism and Effective Death Penalty Act of 1996 (“AEDPA”), Pub.L.

104—132, 110 Stat. 1214 (Apr. 24, 1996), applies. See Lindh v. Murphy, 521 U.S. 320, 326

(1997). Under AEDPA, federal habeas corpus relief is not available for any claim decided on the

merits in state court proceedings unless the state court’s adjudication of the claim: (1) resulted in

a decisiOn that was contrary to, or involved an unreasonable application of, clearly established

federal law, as determined by the Supreme Court of the United States; or (2) resulted in a

decision that was based on an unreasonable determinationof the facts in light of the evidence

presented in state court. See 28 U.S.C.    § 2254(d).
           As a threshold matter, a court must “first decide what constitutes ‘clearly established

Federal law, as determined by the Supreme Court of the United States.” Lockyer v. Andrade,

538 U.S. 63, 71(2003) (quoting 28 U.S.C.       § 2254(d)(1)). “[C]learly established federal law’
under   § 2254(d)(1) is the governing legal principle set forth by the Supreme Court at the time the
state court renders its decision.” Id. (citations omitted). Having identified the governing principle

of federal law, a habeas court must also ask whether the state court’s application of clearly

established federal law was “objectively unreasonable.” See Williams v. Taylor, 529 U.S. 362,

409 (2000). Thus. “a federal court may not issue a writ simply because the court concludes in its



                                                    6
   Case 3:18-cv-14508-PGS Document 16 Filed 11/04/20 Page 7 of 21 PageID: 718




independent judgment that the relevant state court decision applied clearly established federal

law erroneously or incorrectly. Rather, that application must also be unreasonable.” Id. at 411.

        The AEDPA standard under        § 2254(d) is a “difficult” one to meet; it is a “highly
deferential standard for evaluating state-court rulings, which demands that state-court decisions

be given the benefit of the doubt.” Cullen v. Pinhoister, 563 U.S. 170, 181 (2011). Review under

§ 2254(d)(1) “is limited to the record that was before the state court that adjudicated tije claim on
the merits.” Cu/len, 563 U.S. at 181.

        In applying AEDPA’s standards, the relevant state court decision that is appropriate for

federal habeas corpus review is the last reasoned state court decision. See Bond v. Beard, 539

F.3d 256, 289—90 (3d Cir. 2008). “Where there has been one reasoned state judgment rejecting a

federal claim, later unexplained orders upholding that judgment or rejecting the same claim rest

upon the same ground.” Ylst v. Nunnemaker, 501 U.S. 797, 803 (1991); see also Wilson v.

Sellers, 138 S. Ct. 1188, 1192 (2018) (federal courts should “look through” later unexplained

state court orders to find the last related state court decision that does provide a relevant

rationale); Blystone v. Horn, 664 F.3d 397, 417 n.15 (3d Cir. 2011). Furthermore, though

AEDPA deference remains appropriate even as to summary state court rulings, “[wjhen a federal

claim has been presented to a state court and the state court has denied relief, it may be presumed

that the state court adjudicated the claim on the merits in the absence of any indication or state

law procedural principles to the contrary.” Harrington v. Richter, 562 U.S. 86, 99 (2011) (citing

Harris v. Reed, 489 U.S. 255, 265 (1989)).




                                                   7
   Case 3:18-cv-14508-PGS Document 16 Filed 11/04/20 Page 8 of 21 PageID: 719



    IV.      DISCUSSION

    A. Claim I

          Claim I raises the same claim Petitioner raised in Point H on direct appeal. The last

reasoned decision on this claim was from the Appellate Division which analyzed it as follows:

                 Defendant contends the court erred by precluding him from cross-
                 examining the mother on whether the stepfather had been violent
                 toward her, and on the mother’s use of a belt to punish Lisa. We
                 reject defendant’s argument, substantially for the reasons expressed
                 by the trial court.

                 “The scope of cross-examination is a matter resting in the broad
                 discretion of the trial court.” State v. Martini, 131 Ni 176, 255
                 (1993). Accordingly, it is “well settled” that the “scope of cross-
                 examination is a matter for the control of the trial court[,] and an
                 appellate court will not interfere with such control unless clear
                 error and prejudice are shown.” Id. at 263—64 (quoting State v.
                 Murray, 240 Ni Super. 378, 394 (App. Div. 1990)).

                 As observed by the trial court, there was no evidence the stepfather
                 or any third party committed the acts about which Lisa
                 complained; therefore, evidence of domestic violence between the
                 mother and stepfather was irrelevant. Further, to the extent
                 defendant sought to show witnessing domestic violence can affect
                 a child’s behavior and, thus, the observed change in Lisa’s behavior
                 may not have been caused by his alleged conduct, defendant
                 effectively cross-examined the pediatrician on the point domestic
                 violence can make a child defiant.

                 As for the mother’s use of a belt to discipline the child, first, there
                 was no evidence the mother committed the acts with which
                 defendant was charged. Second, there was no expert testimony to
                 substantiate the use of the belt caused or could have caused the
                 change in the child’s behavior, not to mention the child herself said
                 she was not injured as a result of her mother’s use of a belt. Finally,
                 the pediatrician testified she was not concerned the child was being
                 abused at home.

                 Accordingly, we are satisfied the trial court’s decision to limit
                 defendant’s cross-examination on these issues did not prejudice
                 defendant.

Hinton, 2017 WL 3974410, at *5


                                                    8
   Case 3:18-cv-14508-PGS Document 16 Filed 11/04/20 Page 9 of 21 PageID: 720




       At the outset, it is well-established that the violation of a right created by state law is not

cognizable as a basis for federal habeas relief. See Estelle v. McGuire, 502 U.S. 62, 67—68 (1991)

(“We have stated many times that ‘federal habeas corpus relief does not lie for errors of state

law.”) (quoting Lewis v. Jeffers, 497 U.S. 764, 680 (1990)). Nevertheless, Claim I implicates

two possible constitutional rights, due process and the Confrontation Clause. For a petitioner to

prevail on a claim that an evidentiary error amounted to a deprivation of due process, he must

show that the error was so pervasive as to have denied him a fundamentally fair trial. See Keller

v. Larkins, 251 F.3d 408, 413 (3d Cir. 2001) (holding that admission of evidence may violate due

process where the evidence is so inflammatory as to “undermine the fundamental fairness of the

entire trial”); see also Cox v. Warren, No. 11—7132, 2013 WL 6022520, *8 (D.N.J. Nov. 13,

2013). Furthermore,

               an accused has the right under the Due Process Clause “to confront
               the prosecution’s witnesses for the purpose of challenging their
               testimony [and] the right to present his own witnesses to establish
               a defense.” Washington v. Texas, 388 U.S. 14, 19, 87 S. Ct. 1920,
               18 L.Ed.2d 1019 (1967). But “[t]he accused does not have an
               unfettered right to offer testimony that is incompetent, privileged,
               or otherwise inadmissible under standard rules of evidence.”
               Taylor v. Illinois, 484 U.S. 400, 410, 108 5. Ct. 646, 98 L.Ed.2d
               798 (1988).

Washington v. Ricci, 631 F. Supp. 2d 511, 520 (D.N.J. 2008).

       With respect to the Confrontation Clause:

               The Confrontation Clause of the Sixth Amendment, applicable to
               the states through the Due Process Clause of the Fourteenth
               Amendment, guarantees that “[i]n all criminal prosecutions, the
               accused shall enjoy the right to be confronted with the witnesses
                                              ...



               against him.” U.S. Const. [a]mend. VI. This right to confrontation
               includes the right to cross-examine those witnesses. Vreeland v.
               Warren, No. 11—5239, 2013 WL 1867043, at *14 (D.N.J. May 2,
               2013); see also Smith v. Illinois, 390 thS. 129, 131 (1 968 This
               right, however is not without its limits:



                                                    9
   Case 3:18-cv-14508-PGS Document 16 Filed 11/04/20 Page 10 of 21 PageID: 721




                              “the Confrontation Clause guarantees an
                              opportunity for effective cross-examiiiatioii, not
                              cross-examination that is effective in whatever way,
                              and to whatever extent, the defense might wish.”
                             Delaware v. Fensterer, 474 U.S. 15, 20 [(1985)].
                              Thus, the scope of cross-examination regarding a
                             particular line of inquiry falls necessarily “within
                             the sound discretion of the trial court,” and “it may
                             exercise a reasonable judgment in determining
                             when [a] subject is [inappropriate].” Aford [v.
                              United StatesJ, 282 U.S. [687, 694 (1931)]. “[Tjrial
                             judges retain wide latitude to impose reasonable
                                                           ...



                             limits on such cross-examination based on concerns
                             about, among other things, harassment, prejudice,
                             confusion of the issues, the witness’[s] safety, or
                             interrogation that is repetitive or only marginally
                             relevant.” Delaware v. Van Arsdall 475 U.S: 673,
                             679 [(1986)1.

                    Vreeland, 2013 WL 1867043 at *15. Both the New Jersey and
                   Federal Rules of Evidence likewise establish that the scope of
                   cross-examination should generally be limited to the subject matter
                   raised in direct examination and issues affecting the credibility of
                   the witness, and that scope may only be expanded where the trial
                   court so permits in its discretion. See N.J.R.E. 611(b); Fed. R.
                   Evid. 611(b).

Thomas v. Warren, No. 12-2047, 2015 WL 6507833, at *12(D.N.J. Oct. 26, 2015)

        To the extent Petitioner asserts that the state court erred as a matter of state law in

limiting how counsel could cross-examine the victim’s mother, such a claim is not cognizable on

federal habeas review. See Estelle, 502 U.S. at 67-68.

       Next, the state court’s limitation on the cross-examination of the victim’s mother was not

contrary to or an unreasonable application of clearly established federal law. As indicated above,

the trial court determined that there was no evidence that any third-party committed the sexual

acts against the   victim.   Dr. Medina noted during her testimony that she, was not concerned about

the victim being abused in the home. (See ECF 6-12 at 12). The victim did though tell Dr.

Medina that her mother hit her with a belt but did not cause marks on her body or injury. (See


                                                      10
  Case 3:18-cv-14508-PGS Document 16 Filed 11/04/20 Page 11 of 21 PageID: 722




Id). It was determined Petitioner raising the issues Petitioner’s counsel wanted to raise with the

mother on cross-examination was therefore irrelevant.

        Additionally, Petitioner was not completely prevented from exploring some of these

issues. Indeed, Dr. Medina’s testimony discussed some of the issues Petitioner wanted to present.

For example, on direct, Dr. Medina testified that the victim was worried about the domestic

violence she saw in the home between her mother and her boyfriend. (See ECF 6-12 at 12).

Petitioner was also able to question Dr. Medina on cross-examination that a child may become

more defiant upon seeing domestic violence in the home. (See id. at 18).

        Petitioner’s due process and Confrontation Clause rights were not violated by the state

court’s decision to limit Petitioner’s cross-examination of the victim’s mother. Cf, United States

v. Oliva, 790 F. App’x 343, 351 (3d Cir. 2019) (where line of questioning prevented by trial

court was irrelevant to any material issue, Confrontation Clause not violated). Given irrelevancy

as well as the fact that some of these issues were addressed during Dr. Medina’s testimony,

limiting cross-examination of the mother did not run afoul of clearly established due process or

the Confrontation Clause. Claim I is denied.

    B. Claimil

        Petitioner raises the same arguments in Claim II he made in Point I on direct appeal. The

claim itself contains three sub-claims; namely: (1) trial court error in failing to limit fresh

complaint testimony; (2) jury instruction error on the tender years’ exception to hearsay; and (3)

cumulative testimony violated Petitioner’s constitutional rights. Each of these sub-claims is

considered in turn.




                                                   11
  Case 3:18-cv-14508-PGS Document 16 Filed 11/04/20 Page 12 of 21 PageID: 723




              Failure to Limit Fresh Complaint Testimony

       The last reasoned decision on Petitioner’s argument that the trial court failed to limit

fresh complaint testimony is from the Appellate Division which analyzed this claim a follows:

              We first address defendant’s contention the court erred when it
              failed to limit the teacher assistant’s testimony, which both parties
              regarded as fresh complaint testimony. As stated above, the
              assistant testified the child informed her that, after her mother’s
              friend took her to McDonald’s, he then took her to his home. While
              there, he took off his and her clothes, and rubbed his body against
              hers.

              The fresh complaint doctrine is one that “allows the admission of
              evidence of a victim’s complaint of sexual abuse, otherwise
              inadmissible as hearsay, to negate the inference that the victim’s
              initial silence or delay indicates that the charge is fabricated.” State
              v. R.K, 220 IVJ 444, 455 (2015). However. “[o]nly the facts that
              are minimally necessary to identify the subject matter of the
              complaint should be admitted.” Id. at 456. When admitting fresh
              complaint evidence, a trial court should make clear to a jury such
              evidence should not be considered to “bolster [a] victim’s
              credibility or prove the underlying truth of [1 sexual assault
              charges,” but rather used Only for the narrow purpose of
              “dispel[ing] [a negative] inference [fromi the victim[’s]” silence.
              State v. Bethune, 121 NJ 137, 148 (1990).

              Defendant contends the teacher assistant’s testimony should have
              been limited to the fact the child complained to her and the
              “general substance of the complaint—that someone inappropriately
              touched her.” In addition, defendant points out the court failed to
              give a limiting instruction at the time of the assistant’s testimony.
              First, the limited details the teacher assistant provided were not
              more than necessary to identify the subject matter of the child’s
              complaint. Although our courts have disallowed “excessive
              details,” see State v. Bethune, 121 Ni 137, 147 (1990), “[o]ur
              courts have been consistent in allowing fresh-complaint witnesses
              to provide enough basic information that the jury will have a sense
              of the complaint’s context.” State v. R.K, 220 Ni 444, 459
              (2015).

              In State v. Balles, 47 NJ 331 (1966), the victim’s mother testified
              the victim had disclosed to her the defendant “put his hands dowii
              her panties and had touched here.” Id at 339. Our Supreme Court
              determined the mother’s testimony was not improper under the


                                                 12
   Case 3:18-cv-14508-PGS Document 16 Filed 11/04/20 Page 13 of 21 PageID: 724




                fresh complaint doctrine, as she did not “elaborate and could
                hardly have said less and still identified the nature of [the victim’s]
                complaint.” Ibid.

                Here, as for the illicit act itself, the assistant merely testified the
                child said defendant took off her and his clothes, and rubbed his
                body against hers. These few details were necessary to provide the
                minimal information necessary to enable the jury to have a “sense
                of the complaint’s context,” and were analogous to those provided
                by the fresh complaint witness and found acceptable by the Court
                in Balles.

                Second, the court did provide the appropriate limiting instruction
                in its final charge to the juiy, thoroughly explaining the limited
                nature of fresh complaint testimony. There is no requirement such
                instruction be provided at the time fresh complaint testimony is
                admitted. See State v. Huminel, 132 N.J Super. 412, 424 (App.
                Div. 1975). Accordingly, we conclude there is no merit to
                defendant’s contention the court erred by allowing the admission of
                the teacher assistant’s testimony and by failing to provide a
                limiting instruction at the time such testimony was provided.

Hinton, 2017 WL 3974410, at *3..4•

        To the extent that Petitioner argues that the state court erred as a matter of state law

within this sub-claim, it is not cognizable on federal habeas review. See Estelle, 502 U.S. at 67-

68. Furthermore, Petitioner fails to show that permitting this testimony from the teacher’s

assistant at trial caused his trial to become fundamentally unfair. The teaching assistant’s

testimony was fairly limited as noted by the Appellate DivisiOn. Specifically, the teaching

assistant testified that the victim told her that the man took off her clothes, took off his clothes

and began rubbing his body against hers. (See ECF 6-11 at 41). Additionally, the trial judge

issued a limiting instruction on fresh complaint testimony during its final charge to the jury.

More specifically, the trial court instructed the jury that:

                the narrow purpose of the fresh complaint rule is to allow the state
                to introduce evidence to negate any inference that [the victim]
                failed to tell anyone about the sexual offense and that, therefore,
                her later assertion could not be believed. [j]A fresh complaint is


                                                   13
  Case 3:18-cv-14508-PGS Document 16 Filed 11/04/20 Page 14 of 21 PageID: 725




                not evidence that the sexual offense actually occurred, or that [the
                victim] is credible. It merely serves to negate any inference
                that because of her assumed silence the offense did not occur. It—
                does not strengthen her credibility. It does not prove underlying
                truth of the sexual offense. A fresh complaint only dispels            -




                negative inference that might be made by her assumed silence.



                As I’ve indicated earlier, this testimony was permitted for a limited
                purpose. The making of a complaint is not an element of the
                offense. Proof that a complaint was made is neither proof that the
                sexual offense occurred, nor proof that L&niyah Tatum was
                truthful. It merely dispels any negative inference that might arise
                from her assumed silence. It eliminates any negative inference that
                her claims of having been sexually assaulted are false because of
                her assumed failure to have confided in anyone about the sexual
                offense.

(ECF 6-13 at 48, 49). The jury is presumed to have followed these instructions from the trial

judge. See Weeks v. Angelone, 528 U.S. 225, 234 (2000). Finally, the victim herself testified at

trial which allowed Petitioner to directly cross-examine her and thereby permit the jury to weigh

her credibility. (See ECF 6-1 1 at 14-28). Given these circumstances, Petitioner fails to show the

denial of this sub-claim was contrary to or an unreasonable application of clearly established

federal law. Therefore, it is denied.

       ii.      Tender Years Jury Instruction

       Petitioner next argues that the trial court’s tender year’s jury instruction was unnecessary

and misleading. The Appellate Division analyzed this claim as follows:

               Defendant next contends the court issued a jury instruction on
               tender years testimony that likely misled and confused the jury.
               Before trial, the court determined the proffered testimony of the
               mother, teacher and detective was admissible under the tender
               years exception. Defendant does not challenge this ruling, or that
               these witnesses’ testimony was substantive evidence. The
               defendant complains the final jury instruction on tender years
               testimony was given immediately following the instruction on
               fresh complaint testimony, and thus may have confused the jury on
               how to use these two diffient kinds of testimony.

                                                 14
  Case 3:18-cv-14508-PGS Document 16 Filed 11/04/20 Page 15 of 21 PageID: 726




                We have examined the jury charge and find no merit to the
                contentionihe charge was confusing or could have misdirected the
                jury on how to consider and apply these two forms of testimony.
                The court distinguished fresh complaint from tender years
                testimony and clearly instructed the jury how it was to consider
                each kind of testimony.

Hinton, 2017 WL 3974410, at *4•

        Habeas review ofjury instructions is limited to those instances where the instructions

violated a defendant’s due process rights. See Echols v. Ricci, 492 F. App’x 301, 312 (3d Cir.

2012) (citing Estelie v. McGuire, 502 U.S. 62, 71—72 (1991) (holding that “[tjhe only question

for us is whether the ailing instruction by itself so infected the entire trial that the resulting

conviction violates due process”)); see also Middleton v. McNeil, 541 U.S. 433. 437 (2004)

(same). Furthermore, “a single instruction to ajury may not be judged in artificial isolation, but

must be viewed in the context of the overall charge.” Duncan v. Morton, 256 F.3d 189, 203 (3d

Cir. 2001) (quoting Cuppv. Naughten, 414 U.S. 141, 146-47 (1973)).

        Upon review of the state court’s jury instructions, this Court agrees with the Appellate

Division that the jury instructions were not confusing or had the capacity to mislead the jury. At

a minimum, Petitioner fails to show that the state court’s denial of this sub-claim was contrary to

or an unreasonable application of clearly established federal law or that the decision was based

on an unreasonable determination of the facts. Accordingly, habeas relIef is not warranted on this

sub-claim.

        iii.    Cumulative Witness Testimony

        In Petitioner’s third and final sub-claim within Claim Ii, he asserts that the trial court

needlessly pennitted cumulative evidence against him which denied him a fair trial. The

Appellate Division analyzed this argument as follows:



                                                   15
Case 3:18-cv-14508-PGS Document 16 Filed 11/04/20 Page 16 of 21 PageID: 727




         In argument Point 1(c), defendant maintains the court erred by
         admitting: (1) the teacher assistant’s testimony under the fresh
         complaint doctrine; (2) the teacher’s, detective’s, and mother’s
         testimony under the tender years exception; and (3) the testimony
         from Lisa’s treating pediatrician. Defendant does not challenge the
         fact each witness’s testimony was separately admissible under one
         rule of law or another. The claimed error is the testimony from all
         of these witnesses improperly bolstered the victim’s testimony.
         That is, collectively, the admission of these witnesses’ testimony
         had the cumulative effect of bolstering the victim’s testimony and
         thus prejudiced him. We disagree.

         First, this particular issue was not raised before the trial court.
         Defendant did move before trial to exclude the testimony of the
         mother, teacher, and detective under the tender years exception,
         but he did not seek the exclusion of such testimony under NIR. E.
         403. Therefore, our review of defendant’s argument is guided by
         the plain error rule. R. 2:10—2; see also State v. Mirabailes, 392
         N.J Super. 342, 360 (App. Div.). certif denied, 192 NJ 75
         (2007).

         Under the plain error rule, any error will be disregarded unless
         “clearly capable of producing an unjust result.” State v. Feaster,
         156 NJ 1, 71(1998). Reyersal based on plain error requires us to
         find the error is “sufficient to raise a reasonable doubt as to
         whether the error led the jury to a result it otherwise might not
         have reached.” State v. Williams, 168 NJ 323, 336 (2001)
         (quoting State v. Macon, 57 NJ 325, 336 (1971)). We may also
         infer from the lack of an objection defense counsel recognized the
         alleged error was of no moment or was a tactical decision to let the
         error go uncorrected at the trial. Macon, supra, 57 NJ at 337.

         Second, the child’s report of what occurred varied from one person
         to another; thus, collectively, the subject testimony did not bolster
         the victim’s testimony. In fact, defense counsel emphasized the
         inconsistencies in the child’s reports in her cross-examination of
         some of the witnesses. During counsel’s summation, she
         highlighted the key differences in the child’s reports to each adult,
         arguing the child’s inconsistent reports made her untrustworthy.

         Moreover, significantly, while the jury convicted defendant of
         second-degree sexual assault, NJS.A. 2C:14—2(b), specifically,
         sexual contact, as well as endangering the welfare of a child,
         NJS.A. 2C:24--4(a), the jury acquitted defendant of first-degree
         aggravated sexual assault, NJS.A. 2C:14--2(a)(1). The State failed
         to prove beyond a reasoflable doubt defendant committed an act of


                                          16
  Case 3:18-cv-14508-PGS Document 16 Filed 11/04/20 Page 17 of 21 PageID: 728




                sexual penetration upon the child. Clearly, the jury rejected the
                child’s reports of anal penetration. Given the inconsistencies in the
                child’s reports as provided through the subject witnesses’
                testimony, which defendant deftly utilized to further his defense—
                a strategy that succeeded in the acquittal of the most serious
                charge—, we cannot conclude there was plain error in the
                admission of the testimony about which defendant complains.

Hinton, 2017 WL 3974410, at *4_5

        To the extent this sub-claim asserts an error of state law, it is not cognizable on federal

habeas review. See Estelle, 502 U.S. at 67-68. Furthermore, Petitioner fails to show that the state

court’s denial of this claim was contrary to, or an unreasonable application of clearly established

federal law. A trial court is afforded wide discretion in determining whether to permit cumulative

testimony. See Howard v. McGinnis, 632 F. Supp. 2d 253, 275 (W.D.N.Y. 2009) (citations

omitted). Additionally, as aptly noted by the Appellate Division, Petitioner was able to

emphasize various inconsistencies in the victim’s statements she gave others who testified at

trial. Indeed, during summation, counsel stated the following, “[t]here is no evidence in this case,

just words. Words that are changed and changed and changed.” (See ECF 6-13 at 37). For these

reasons, Petitioner fails to show that he is entitled to federal habeas relief on this sub-claim.

Accordingly, Claim II is denied.

   C. Claim III

       In Claim III, Petitioner asserts that eighteen-year sentence was excessive. The Appellate

Division analyzed this claim as follows:

               Finally, defendant argues this matter must be .remanded for
               resentencing because the court improperly weighed the
               aggravating and mitigating factors, resulting in an excessive
               sentence. We disagree.

               An appellate court reviews a sentence under a deferential standard.
               State v. Fuentes, 217 ?‘Li 57, 70 (2014). Our “review of sentencing
               decisions is relatively narrow and is governed by an abuse of


                                                  17
  Case 3:18-cv-14508-PGS Document 16 Filed 11/04/20 Page 18 of 21 PageID: 729




             discretion standard.” State v. Blackmon, 202 NJ 283, 297 (2010).
             “In conducting the review of any sentence, appellate courts always       -




             consider whether the trial court has made findings of fact that are
             grounded in competent, reasonably credible evidence and whether
             ‘the factfinder [has] appl[ied] correct legal principles in exercising
             its discretion.’ “Ibid. (alterations in original) (quoting State v.
             Roth, 95 Ni 334, 363 (1984)).

             The traditional articulation of this standard limits our review to
             situations where application of the facts to the law has resulted in a
             clear error ofjudgment leading to sentences that “shock the
             judicial conscience.” Roth, supra, 95 NJ at 364—65. If the
             sentencing court has not demonstrated a clear error ofjudgment or
             the sentence does not shock the judicial conscience, appellate
             courts are not permitted to substitute their judgment for that of the
             trial judge. Ibid.

             Here, the trial court found aggravating factors three, NJS.A.
             2C:44—1(a)(3) (the risk of re-offending); six, NiS.A. 2C:44—
             1(a)(6) (the extent and seriousness of defendant’s prior record); and
             nine, N1S.A. 2C:44—1(a)(9) (the need to deter defendant and
             others from violating the law). The trial court noted defendant,
             only age thirty-five at the time of sentencing, had already been
             convicted of thirteen indictable and ten Municipal Court offenses.

             It is evident from the record defendant has previously had the
             benefit of probationary sentences, but to no avail. He reoffended
             and was subsequently imprisoned, only to reoffend again. The
             three aggravating factors found by the court to exist in this matter
             are supported by the credible evidence. We are unpersuaded that it
             is either necessary or appropriate for us to intervene and adjust this
             sentence.

Hinton, 2017 WL 3974410, at *5_6.

             “A federal court’s ability to review state sentences is limited to
             challenges based upon proscribed federal grounds such as being
             cruel and unusual, racially or ethnically motivated, or enhanced by
             indigencies.” Merritt v. Bartkowski---No. 11—3756, 2013 WL
             4588722, at *15 (D.N.J. Aug. 28, 2013) (quoting Grecco v.
             O’Lone, 661 F. Supp. 408, 415 (D.N.J. 1987) (citation omitted)).
             Thus, a challenge to a state court’s discretion at sentencing is not
             reviewable in a federal habeas proceeding unless it violates a
             separate federal constitutional limitation. See Pringle v. Court of
             Common Pleas, 744 F.2d 297, 300 (3d Cir. 1984). See also 28
             U.S.C. § 2254(a); Estelle, 502 U.S. at 62, 67.


                                               18
  Case 3:18-cv-14508-PGS Document 16 Filed 11/04/20 Page 19 of 21 PageID: 730




Burns v. Warren, No. 13—1929, 2016 WL 1117946, at*43 (D.N.J. Mar. 22. 2016). With respect

showing that a sentence is cruel and unusual,

                [t]he Supreme Court has explained that the “Eighth Amendment,
               which forbids cruel and unusual punishments, contains a narrow
               proportionality principle that applies to non-capital sentences.”
               Ewingv. Caflfornia, 538 U.S. 11, 20, 123 S. Ct. 1179, 1185, 155
               L.Ed.2d 108 (2003) (citations omitted). A court must consider
               three proportionality factors when evaluating Eighth Amendment
               challenges: (1) the gravity of the offense and the harshness of the
               penalty; (2) the sentences imposed on other criminals in the same
               jurisdiction; and (3) the sentences imposed for commission of the
               same crime in other jurisdictions. Solem v. Helm, 463 U.S. 277,
               290—92, 103 S. Ct. 3001, 3010, 77 L. Ed. 2d 637 (1983). In
               conducting this analysis, a court grants substantial deference to
               legislative decisions regarding punishments for crimes. United
               States v. Rosenberg, 806 F.2d 1169, 1175 (3d Cir.1986);
               Miknevich, 638 F.3d at 186 (“Generally, a sentence within the
               limits imposed by statute is neither excessive nor cruel and unusual
               under the Eighth Amendment because we accord substantial
                                                ...



               deference to Congress, as it possesses broad authority to determine
               the types and limits of punishments for crimes.”).

               The first factor acts as a gateway prong to the proportionality
               inquiry. The Eighth Amendment, after all, only forbids sentences
               that are “grossly disproportionate” for a conviction for the crime
               involved. If the defendant fiuils to demonstrate a gross imbalance
               between the crime and the sentence, a court’s analysis of an Eighth
               Amendment challenge is at an end. Successful proportionality
               challenges in non-capital cases are “exceedingly rare.” Ewing, 538
               U.S. at 21, 123 5. Ct. at 11.85 (quoting Rummel v. Estelle, 445 U.S.
               263, 272, 100 5. Ct. 1133. 1138, 63 L. Ed. 2d 382 (1980)).

United States v. Burnett, 773 F.3d 122, 136—37 (3d Cir. 2014).

       Petitioner fails to show that the denial of this claim was contrary to or an unreasonable

application of clearly e7staMished federal law. His only argument isihat hissentenceisexcessive

because the state court improperly weighed the aggravating and mitigating factors. However, this

in and of itself does not appear to state a constitutional claim. See Black v. Nogan, no. 16-8498,

2019 WL 6715127, at *28 (D.N.J. Dec. 9, 2019) (quoting Jenkins v. Bartkowski, No. 10-4972,


                                                      1.9
  Case 3:18-cv-14508-PGS Document 16 Filed 11/04/20 Page 20 of 21 PageID: 731




2014 WL 2602177. at *21 (D.N.J. June 11, 2014)) (challenge to sentencing for failure ofcoiirt to

properly weigh mitigating and aggravating factors not reviewable in federal habeas proceeding

brought pursuant to   § 2254); Fisher v.   Ryan, No. 12-2307, 2013 WL 2390268, at *4 (D. Ariz.

May 30, 2013) (claim that state sentencing court failed to properly weigh mitigating and

aggravating factors not cognizable on federal habeas corpus review).

         Additionally, even if this Court were to construe Claim III as containing a constitutional

dimension, Petitioner still fails to show that he is entitled to federal habeas relief. Petitioner was

convicted of a crime in the second-degree and was sentenced to an extended term. In New

Jersey, this called for a sentence between ten and   twenty years.   See N.J. Stat. Ann.   § 2C:43-
7(a)(3). Petitioner was sentenced to eighteen years imprisonment, or within the statutory range

for an extended term. Accordingly, he fails to show that his sentence runs afoul of the Eighth

Amendment.1 See, e.g., Burtrim v. D’Ilio, No. 14-4628, 2018 WL 1522706, at *17 (D.N.J. Mar.

28, 2018) (denying federal habeas relief on excessive sentence claim noting petitioner’s sentence

fell within statutory limits). Therefore, Claim III is denied.

    V.       CERTIFICATE OF APPEALABILITY

         Pursuant to 28 U.S.C.    2253(c), unless a circuit justice or judge issues a certificate of

appealability, an appeal may not be taken from a final order in a proceeding under 28 U.S.C.          §
2254. A certificate of appealability may issue “only if the applicant has made a substantial

showing of the denial of a constitutional right.” 28 U.S.C. §2253(c)(2). “A petitioner satisfies

this standard by demonstrating that jurists of-reason could disagree with thedistrict court’s

resolution of his constitutional claims or that jurists could conclude the issues presented are


 Petitioner does not assert that the state court’s finding on an extended term due to his prior
convictions was based on an unreasonable determi1ation of the facts. Indeed, the sentencing
court adequately explained the facts supporting applying an extended term to Petitioner. (See
ECF 6-14 at 17-18).

                                                   20
   Case 3:18-cv-14508-PGS Document 16 Filed 11/04/20 Page 21 of 21 PageID: 732




adequate to deserve encouragement to proceed further.” Miller-El v. Cockrell, 537 U.S. 322, 327

(2003). Applying this standard, this Court finds that a certificate of a.ppea1abilii_shallnotissue

in this case.

    VI.      CONCLUSION

          For the foregoing reasons, the habeas petition is denied and a certificate of appealability

shall not issue. An appropriate order will be entered.


             tJ3                                                  iD
DATED: cb€2020
                                                                PETER G. SHERIDAN
                                                                United States District Judge




                                                    21
